ICJ_056_FisheriesJurisdiction_DEU_ISL_1972-08-17_ORD_01_NA_01_EN.txt. 36 FISHERIES JURISDICTION (ORDER 17 VIII 72)

case, it shall, at an appropriate time before 15 August 1973, review
the matter at the request of either Party in order to decide whether the
foregoing measures shall continue or need to be modified or revoked.

Done in English and in French, the English text being authoritative,
at the Peace Palace. The Hague, this seventeenth day of August, one
thousand nine hundred and seventy-two, in four copies, one of which
will be placed in the archives of the Court, and the others transmitted
respectively to the Government of the Republic of Iceland, to the Govern-
ment of the Federal Republic of Germany, and to the Secretary-General
of the United Nations for transmission to the Security Council.

(Signed) ZAFRULLA KHAN,
President.

(Signed) S. AQUARONE,
Registrar.

Vice-President AMMOUN and Judges Forster and JIMENEZ DE ARECHAGA
make the following joint declaration:

We have voted for this Order taking into account that the serious
problems of the contemporary law of the sea which arise in this case
are part of the merits, are not in issue at the present stage of the proceed-
ings and have not in any way been touched upon by the Order. When
indicating interim measures the Court must only take into account
whether, if action is taken by one of the Parties pending the judicial
proceedings, there is likelihood of irremediable damage to the rights
which have been claimed before it and upon which it would have to
adjudicate. It follows therefore that a vote for this Order cannot have the
slightest implication as to the validity or otherwise of the rights protected
by such Order or of the rights claimed by a coastal State dependent on the
fish stock of its continental shelf or of a fishery zone. Those substantive
questions have not been prejudged at all since the Court will, if it declares
itself competent, examine them, after affording the Parties the oppor-
tunity of arguing their cases.

Judge PADILLA NERVO appends a dissenting opinion to the Order of the
Court.
(Initialled) Z. K.

(Initialled) S. A.

10
